Wtlt, J.
In 1866 the defendant, Williams, and the intervenor, Mrs. Dorsey, cultivated iu partnership a plantation, owned by the latter, in the parish of Morehouse. It was under the management and supervision of Williams. The terms of the partnership were that half the expenses of supplies and labor should be Iurnished by each partner, and that in consideration of Williams’ services as manager, Mrs. Dorsey was to furnish the land free of rent.
It appears that Mrs. Dorsey furnished her part of the supplies according to contract, and a -partnership settlement was had in which Mrs. Dorsey received the twelve bales, the subject of tho present litigation, as her share of the cotton produced ou the place.
It, also, appears that Williams obtained advances from the plaintiff, J. Pinckney Smith, a cotton factor of this city, to make the crop, and that the settlement occurred between the partners without paying Smith. Mrs. Dorsey shipped the twelve bales, her share of the products of the crop, to Messrs. Payne, Huntington & Co., cotton factors of this city, for sale, and J. Pinckney Smith sued out a writ of sequestration and caused the same to be seized, at the same time suing Williams, alleging his indebtedness to him, and, also, that he had a privilege as furnisher of supplies on said consignment.
The court a qua gave judgment for plaintiff for the amount claimed, against Williams, but maintained the intervention of Mrs. Dorsey, *269recognizing her as the owner of the twelve bales of cotton, and .dismissed. the sequestration of plaintiff. Plaintiff has appealed.
Smith was not a party, nor was he aware of the terras of the partnership formed between Williams and Mrs. Dorsey. He simply furnished supplies to make a crop, which was .under .the supervision of his debtor, Williams. His supplies contributed to make the crop, of which the twelve bales, involved in this litigation, were part. The question is : Has ho lost the privilege which the law gave him on this cotton by tho division of tho products of tho predial estate by the partners to which he was not privy. We think not. The law is quite clear that no partition by the joint owners or partners can defeat the creditors of the partnership or destroy their privilege upon the tiling-held in common.
The privilege granted by law to factors ior the supplies furnished to produce a crop, would be vain and nugatory if parties were thus permitted to shuffle off tho rights of creditors attached to the thing produced. The plaintiff contributed to produce the crop, the common interest of the partnership, and; in our view of the law, his rights therein, are superior to that of cither of tho partners, as well after the division as before.
It appears, however, that the indebtedness of Williams occurred prior to tho act of 18G7, giving the factor a lien for money advanced as well as the supplies. Under the law existing- at the time, the factor had only a privilege for the supplies. It appears from the evidence that about half tho indebtedness of Williams was for cash advanced, for which the plaintiff, by the law then in force, had no privilege. We think that Smith’s privilege should he recognized lor one-half of tho one thousand and thirty-eight dollars and four cents, and. interest, for which he had judgment against the defendant, Williams.
It is, therefore, ordered that, tho judgment appealed from be amended by recognizing- and allowing the privilege of plaintiff on the cotton seized, to the amount of five hundred and nineteen dollars and two cents, with legal interest from judicial demand ; that his sequestration to that extent be maintained, and, as thus amended, that the judgment of the court below he affirmed. It is further ordered that the intervenor pay costs of this appeal